Citation Nr: 0507112	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  04-13 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for bilateral 
tinnitus, currently evaluated as 10 percent disabling, to 
include a separate 10 percent rating for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active duty from June 1947 to November 1948, 
and from February 1951 to December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Boise, Idaho, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Service connection is also in effect for post-traumatic 
stress disorder (PTSD), for which a 30 percent rating is 
assigned.  

During the course of the current appeal, the veteran has 
raised other issues, none of which has been perfected as part 
of the current appellate review. 

In March 2005, a Deputy Vice Chairman of the Board granted 
the appellant's motion to advance the case on the docket 
pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c). 


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the issues relating to tinnitus and defective 
hearing.

2.  The veteran's tinnitus, due to acoustic trauma, is 
persistent and involves both ears, more often the right ear 
than the left. 



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 
(West 2003); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

The Board would note that a number of procedural changes have 
taken place in the recent past which were intended to ensure 
the protection of a veteran's due process.  In these current 
issue, as it now stands before the Board, the veteran has 
been afforded the requisite clinical testing, and has been 
given the opportunity to provide all other pertinent 
documentation relating to his current complaints with regard 
to tinnitus.  The veteran has expressed his understanding for 
the pertinent regulations and what is required, and by whom, 
with regard to evidence.  All in all, the Board is satisfied 
that all due process requirements and that all rights of the 
veteran have been fully protected and addressed as they 
relate to ratings for tinnitus. 

Criteria

The Board notes that the criteria for tinnitus changed on 
June 10, 1999.  

For comparative purposes, under the previous criteria 
effective prior to June 10, 1999, persistent tinnitus as a 
result of head injury, concussion, or acoustic trauma 
warranted a 10 percent evaluation. 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (effective prior to June 10, 1999). Note 
(1) thereafter reflects that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Code 6100, 6200 or 6204 or other diagnostic codes, except 
when tinnitus supports an evaluation under one of those 
diagnostic codes.

Under the criteria effective June 10, 1999, a 10 percent 
evaluation may be assigned for recurrent tinnitus.  38 C.F.R. 
4.87, Diagnostic Code 6260 (effective June 10, 1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.

However on May 22, 2003, the VA's General Counsel issued 
VAOPGCPREC 2-2003 which specifically addressed the question 
of ratings for recurrent tinnitus.

The opinion, in pertinent part, is as follows:

Whether Diagnostic Code (DC) 6260, as in 
effect prior to June 10, 1999, and as 
amended as of that date, authorizes a 
single 10% disability rating for 
tinnitus, regardless of whether tinnitus 
is perceived as unilateral, bilateral, or 
in the head, or whether separate 
disability ratings for tinnitus in each 
ear may be assigned under that or any 
other diagnostic code?

DISCUSSION:

1. Before 1999, the rating schedule 
authorized a 10% disability rating for 
tinnitus incurred as a result of trauma 
to the head.  See generally 38 C.F.R. § 
4.87a, DC 6260 (1998) ("Persistent as a 
symptom of head injury, concussion or 
acoustic trauma.").  At that time, 
manifestations of tinnitus that were not 
the result of head trauma could be rated 
in association with the underlying cause 
under the appropriate diagnostic code. In 
1999, the Rating Schedule was amended, 64 
Fed. Reg. 25,202, 25,210 (1999), to 
provide service connection for "Tinnitus, 
recurrent," regardless of its etiology. 
38 C.F.R. § 4.87, DC 6260. Additionally, 
a note was added in the 1999 amendment 
instructing raters that: "A separate 
evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 
6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an 
evaluation under one of those diagnostic 
codes." 38 C.F.R. § 4.87, DC 6260.  
Neither the prior nor the amended 
regulation contained any language 
suggesting that a separate tinnitus 
rating could be awarded for each ear, nor 
does any other rating schedule provision 
in effect prior to or after 1999 suggest 
that such separate ratings may be 
awarded.  For example, 38 C.F.R. § 
4.124a, DC 8046, has long provided that, 
for purposes of rating cerebral 
arteriosclerosis, "[p]urely subjective 
complaints such as headache, dizziness, 
tinnitus, insomnia and irritability . . . 
will be rated 10 percent and no more 
under diagnostic code 9305." In such 
cases, the condition of tinnitus is taken 
into account as a rating factor which may 
give rise to a maximum 10% disability 
rating without regard to whether the 
condition is unilateral or bilateral in 
nature.

2.  The Merck Manual states that tinnitus 
is the perception of sound in the absence 
of an acoustic stimulus. "The Merck 
Manual" 665 (17th ed. 1999).  VA 
discussed the nature of tinnitus in a 
recent notice of proposed rulemaking 
concerning the rating schedule provision 
governing tinnitus, 67 Fed. Reg. 59,033 
(2002), explaining that:

Tinnitus is classified either as 
subjective tinnitus (over 95% of cases) 
or objective tinnitus.  In subjective or 
"true" tinnitus, the sound is audible 
only to the patient.  In the much rarer 
objective tinnitus (sometimes called 
extrinsic tinnitus or "pseudo-tinnitus"), 
the sound is audible to other people, 
either simply by listening or with a 
stethoscope.  Objective tinnitus commonly 
has a definite cause that generates the 
sound, such as vascular or muscular 
disorders.  Objective tinnitus may also 
be due to such nonpathologic causes as 
noise from the temporomandibular joints, 
openings of the eustachian tubes, or 
repetitive muscle contractions.

Accordingly, objective tinnitus is 
properly evaluated as part of the 
underlying condition causing it.

3.  The notice of proposed rulemaking 
went on to explain that:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain 
creates phantom sensations to replace 
missing inputs from the damaged inner 
ear, similar to the brain's creation of 
phantom pain in amputated limbs (Diseases 
of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory 
perception (tinnitus): mechanisms of 
generation and perception, Neuroscience 
Research 8:221-2, P. Jasterboff, 1990; 
and Mechanisms of Tinnitus. Allyn and 
Bacon, 1995, J. Vernon and A. Moller 
(Eds.)). The Oregon Tinnitus Data Archive 
found in a study of 1630 individuals with 
tinnitus that 63% reported tinnitus in 
both ears and 11% reported it as filling 
the head. (http://www.ohsu.edu/ohrc- 
otda/95-01/data/08.html).  Therefore, in 
the great majority of cases, tinnitus is 
reported as either bilateral or undefined 
as to side.

True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears. 67 Fed. Reg. at 
59,033.  As VA's notice of proposed 
rulemaking made clear, the perception of 
noise is the disability identified in 
true tinnitus, and the source of this 
perceived noise is not in either or both 
ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is 
the primary basis for VA's practice, as 
reflected in the notice of proposed 
rulemaking, of rating tinnitus as a 
single disease entity.

4. On May 14, 2003, VA published a final 
rule adding a note to DC 6260, directing 
raters to "[a]ssign only a single 
evaluation for recurrent tinnitus, 
whether the sound is perceived in one 
ear, both ears, or in the head." 68 Fed. 
Reg. 25,822, 25,823 (2003); 38 C.F.R. § 
4.87, DC 6260, note (2). The notice also 
added a note providing that objective 
tinnitus is to be evaluated as part of 
the underlying condition, not under DC 
6260.  38 C.F.R. § 4.87, DC 6260, note 
(3). The notice stated that:

This document amends the Department of 
Veterans Affairs (VA) Schedule for Rating 
Disabilities to state more explicitly the 
method of evaluation of tinnitus under 
diagnostic code 6260 in the portion of 
the rating schedule that addresses 
evaluation of disabilities of the ear.  
The intended effect of this action is to 
codify current standard VA practice by 
stating that recurrent tinnitus will be 
assigned only a single 10-percent 
evaluation whether it is perceived in one 
ear, both ears, or somewhere in the head.  
68 Fed. Reg. at 25,822.  As was stated in 
the notice of proposed rulemaking: "This 
amendment involves no substantive change 
and is consistent with current practice." 
67 Fed. Reg. at 59,033.  Thus, the 
amendment restated in more explicit terms 
the rule reflected in prior VA 
regulations that only a single 10% rating 
for tinnitus is authorized regardless of 
whether tinnitus is perceived as 
unilateral, bilateral, or in the head.

5.  The 1999 amendment to DC 6260 
reflected an awareness that tinnitus need 
not be constant to be disabling and that 
it can have causes other than head 
trauma.  59 Fed. Reg. 17,295, 17,297 
(1994). The amendment addressed the need 
to accommodate tinnitus resulting from 
other causes.  Further, the note added to 
DC 6260 by that amendment reflects the 
rule, stated in 38 C.F.R. § 4.14, that 
the disability resulting from tinnitus 
cannot be rated simultaneously under more 
than one diagnostic code.  The 1999 
amendment did not reflect any change in 
view as to the nature of tinnitus itself.  
Thus, the most recent amendment to DC 
6260 definitively stating that only a 
single 10% disability rating is 
authorized for tinnitus merely restates 
the law as it existed both prior to and 
after the 1999 amendment.  Accordingly, 
the rule that only a single 10% 
disability rating is authorized for 
tinnitus regardless of whether the 
tinnitus is perceived as unilateral, 
bilateral, or in the head is for 
application in cases arising both before 
and after the 1999 amendment.

HELD:

Diagnostic Code 6260 (currently codified 
at 38 C.F.R. § 4.87), as in effect prior 
to June 10, 1999, and as amended as of 
that date, authorized a single 10% 
disability rating for tinnitus, 
regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in 
the head. Separate ratings for tinnitus 
for each ear may not be assigned under DC 
6260 or any other diagnostic code.

In its decisions, the Board is bound by applicable statutes, 
the regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.


Factual background and Analysis

The veteran was reportedly exposed to acoustic trauma in 
service.

On various examinations of record, the veteran complained of 
persistent or constant bilateral tinnitus.  He has said at 
one time or another that the prevalent ringing is in either 
right or left ear, depending on the circumstances.  He said 
he had had the ringing in his ears since service exposure to 
noises.

On VA examination in September 2001, the veteran described 
the tinnitus as involving both ears but most regularly in the 
right ear.  Hearing levels were relatively normal at the 
normal conversational voice frequencies.

However, as for the issue of entitlement to a rating in 
excess of 10 percent, the Board notes that 10 percent is the 
highest allowable evaluation under Diagnostic Code 6260 under 
old or new criteria.  There is no evidence, nor for that 
matter, a claim, that the veteran's tinnitus is a result of 
other than acoustic trauma, and thus various other codes such 
as relating to tinnitus due to brain tumor, etc., are 
inapplicable.  

ORDER

An increased evaluation for tinnitus in excess of 10 percent 
disabling, is not warranted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


